Exhibit 10.01 Memorandum of Understanding Between ECCO2 Corp, An Admitted NGO/CSO Member for United Nations Department of Economic Social Affairs (“Party-1”), Centre for Climate Change & Environmental Studies, An Admitted NGO/CSO for United Nations Framework Convention on Climate Change (“Party-2”) Ministry of Environment Katsina State of Nigeria (“Party-3”), United World Charitable Fund, A Beneficiary to Charles Schwab Charitable Trust Fund (“Party-4”), Hereafter, all Parties collectively to be referred to as ECCO2 Civil Society Network Programme for Nigeria (“Programme”) 1. Aim This Memorandum of Understanding has been developed to; ● Formalise and clarify the research and development study for carbon emissions reduction through use of energy efficiency and renewable energy solutions supplied by RVPlus, Inc. (dba ECCO2 Tech) or any manufacturers or suppliers approved by the ECCO2 Civil Society Network for up to $1,800,000,000.00 USD for financial aid for 10-year project (“the Network”) ● Formalise and clarify the research and development study for carbon offset development by establishing and managing a clean development mechanism (“CDM”), that shall be supported by the required documentation for United Nations and UNFCCC DOE, Cancun Agreement, and Kyoto Protocol 1 ● Formalise and establish a ten (10) year contract for goods and services provided by ECCO2 Corp and affiliated NGOs within 120 days from acceptance of this Letter by all Parties of Programme to support the Mission, which shall be fully guaranteed for payment by United World Charitable Fund and/or other financial aid programs supporting the Mission and Programme (“Contract”) ● Formalise and clarify the relationship between all Parties collectively and the secretariat of the ECCO2 Civil Society Network. The Memorandum of Understanding outlines the expectations that are placedupon each of the parties in their relationship of engagement as part of the ECCO2 Civil Society Network (ECSN). 2. Principles All the Programme’s Network partners, staff, interns, consultants and the steering committee will work together to: ● Raise awareness of relevant issues and their impact upon climate change, energy efficiency, mitigation, adaptation, and social development within the Katsina State of Nigeria ● Inform and influence relevant policy makers, at both state and local government level, about the impact of their policies and practices upon climate change, energy efficiency, mitigation, adaptation, and social development within the Katsina State of Nigeria (“the Mission”) ● Enhance the skills, resources, and knowledge base with local and state government within the Katsina State of Nigeria to meet requirements of the Cancun Agreement and Kyoto Protocol currently active with United Nations Framework Convention on Climate Change 2 It is recognised that at the heart of the relationship between all parties of the Programme is the desire to maintain and further develop cooperation through; ● The sharing of reliable, current, relevant and accurate information ● The mutual development of clear, evidence based policy positions ● Offering a range of support to enable partners to deliver direct services, for example through the provision of joint training, project deployment, or capacity building ● The commissioning, support and development of appropriate and timely research and the dissemination of relevant findings ● The engagement of timely, effective campaigning and targeted advocacy ●
